DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/13/2022, is acknowledged. Claims 3, 7, and 16 are amended. Claims 13 and 15 are canceled. Claims 1 – 12, 14, and 16 are currently pending in the application and under consideration for this office action.

All previous objections to the specification and drawings have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) and 112(d) have also been withdrawn by the Examiner in response to the amendment filed by Applicant, although the amendment raises new issues as discussed in this correspondence.

Drawings
The replacement drawings were received on 7/13/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim recites “the rivet has at least one deformation form-fitting regions at the ends of the rivet, or the crimping sleeve has a deformation form-fitting region in the area of a cylinder surface of the sleeve”. There is insufficient antecedent basis for each of the terms “the rivet”, “the crimping sleeve”, and “the sleeve” within the claim. 
It is noted that dependent claim 5 refers to a rivet and a “crimping element”, but claim 7 does not depend from claim 5 due to Applicant’s amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5, 8 – 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0369785 (“Revel”; of record) in view of US 6042313 (“Dehlke”; of record) and US 2018/0171455 (“Damschroder”; of record).
Regarding claim 1, Revel teaches a method for producing a subassembly having a form-fitting connection, in which at least two components of a subassembly (Fig. 1, #10, #20, #31, #43) are provided, which are connected together in form-fitting manner (Fig. 2B; [0016]-[0017]). Further, Revel teaches that each of the components has a form-fitting region that can come in contact with at least one other form- fitting region of the other component to be connected in order to produce a form-fitting connection by limiting at least one degree of freedom of movement of the connected components to one another ([0006], L 3 – “held against each other by at least one fastener”). Moreover, Revel teaches that at least one of the components has at least one deformation form-fitting region for providing the form-fitting connection that is reshaped for producing the form-fitting connection after arranging the components to be connected relative to one another, in order to produce the form-fitting connection (Fig. 2A-2B, #320 – “free end”; [0024], L 6-10). 
Revel teaches that the fastener may be formed of Inconel® 725 or 718, for example ([0027], L 19-21). Such alloys are known in the art as Ni-based age (i.e. precipitation) hardenable superalloys. Thus, Revel teaches that the at least one deformation form-fitting region may be formed from a material that can be hardened by formation of precipitations. Further, Revel teaches that the at least one deformation form-fitting region is reshaped for forming a form-fitting connection ([0024], L 6-12).
Revel does not explicitly teach that the deformation form-fitting region is provided in an unhardened state, or is brought to an unhardened state by solution annealing and subsequent quenching, nor that it is thereby arranged relative to the other components to be connected while in the unhardened state.
Dehlke teaches a rivet (i.e. fastener) product (1: 4-5). Dehlke teaches that the rivet has a flow region which is meant to be easily deformed (4: 20-22). Further, Dehlke teaches that this region may advantageously be softened through a partial heat treatment (4: 25-27).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Dehlke, and heat treat the regions of the component to be deformed, i.e. the deformation form-fitting region, in order to soften them prior to deformation. Such an arrangement has been shown to be advantageous in the art, as only a relatively small press force is necessary to cause deformation. Further, the Examiner notes that such an arrangement would satisfy the requirement of the instant claim that the deformation form-fitting region is provided in an unhardened state.
Revel does not explicitly teach that after reshaping of the deformation form-fitting region, the deformation form-fitting region is subjected to an aging heat treatment, in which the deformation form-fitting region is hardened by formation of precipitations.
Damschroder teaches a metal alloy article which may be formed of a precipitation hardenable alloy ([0004], L 1-4), such as a nickel-based alloy ([0024], L 4). Damschroder teaches that after cold deformation of the metal alloy article, the article is subject to precipitation (age) hardening ([0050], L 1-3). Damschroder teaches that the precipitation hardening treatment results in improved strength characteristics of the metal alloy article ([0056], L 9-12), which may be balanced with the required impact toughness properties of the metal alloy article for its application.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Damschroder and conduct a precipitation hardening treatment on the cold deformed deformation form-fitting region of the component. Such precipitation hardening would result in improved strength characteristics which may be balanced with the required impact toughness of the deformation form-fitting region, based on its desired application.
Regarding claim 2, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Damschroder and conduct a precipitation hardening treatment on the cold deformed deformation form-fitting region of the component. Further, such precipitation hardening would necessarily require either local heating of the deformation form-fitting region or heating of the subassembly overall. Thus, the claimed requirements are met by the prior art.
Regarding claim 5, Revel teaches that the subassembly comprises a rivet (Figs. 1 & 2A-2B, #31) by which two other components (Figs. 1 & 2A-2B, #10 & #20) are connected.
Regarding claim 8, Revel teaches that the reshaping of the deformation form-fitting region may take place by cold forming ([0024], L 10).
Regarding claim 9, Revel teaches that the deformation form-fitting region as well as the component having the region overall may be made of a precipitation-hardenable, nickel-based alloy ([0011], L 3 – “Inconel® 725 or 718”). It is known in the art that both Inconel® 725 and 718 are precipitation-hardenable, nickel-based alloys.
Regarding claim 10, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Dehlke, and heat treat the regions of the component to be deformed, i.e. the deformation form-fitting region, in order to soften them prior to deformation.
Regarding the specifics of such a heat treatment, it is noted that Damschroder teaches that for Ni-based metal alloy products, a heat treatment of solution annealing and immediate quenching allows for the metal to be soft and more tolerant to subsequent cold working after the solution treatment ([0047], L 1-6). Further, Damschroder teaches that for Ni-based alloys, a suitable solution annealing and quenching treatment may comprise heating to 1800-2450 °F, or about 982-1343 °C, for a period of time of about 60 seconds to about 5 hours ([0045], L 6-10), followed by quenching ([0046]).
It would have been obvious to an ordinarily skilled artisan to incorporate the solution annealing and quenching treatment taught by Damschroder for the softening heat treatment suggested by Dehlke, in order to make the metal soft and more tolerant to the subsequent cold working step. For Ni-based alloy such as those disclosed by Revel, such a treatment would entail heating to about 982-1343 °C for a period of time of about 60 seconds to about 5 hours, followed by quenching.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the the temperature range (982-1343 °C) and time range (60 sec – 5 hr) of the solution heat treatment taught by modified Revel overlaps with or encompasses the claimed precipitation heat treatment temperature range (900-1200 °C) and time range (30 min – 5 hr).
Regarding claim 11, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Dehlke, and heat treat the regions of the component to be deformed, i.e. the deformation form-fitting region, in order to soften them prior to deformation.
Regarding the specifics of such a heat treatment, it is noted that Damschroder teaches that for Ni-based metal alloy products, a heat treatment of solution annealing and immediate quenching allows for the metal to be soft and more tolerant to subsequent cold working after the solution treatment ([0047], L 1-6). Further, Damschroder teaches that for Ni-based alloys, a suitable solution annealing and quenching treatment may comprise heating to 1800-2450 °F, or about 982-1343 °C, for a period of time of about 60 seconds to about 5 hours ([0045], L 6-10), followed by quenching in cold water, air, or another controlled cooling medium ([0046]).
It would have been obvious to an ordinarily skilled artisan to incorporate the solution annealing and quenching treatment taught by Damschroder for the softening heat treatment suggested by Dehlke, in order to make the metal soft and more tolerant to the subsequent cold working step. For Ni-based alloy such as those disclosed by Revel, such a treatment would entail heating to about 982-1343 °C for a period of time of about 60 seconds to about 5 hours, followed by quenching. Thus, modified Revel teaches the claimed limitation that quenching in water or oil or in air takes place after the solution-annealing treatment.
Regarding claim 12, as previously discussed, It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Damschroder and conduct a precipitation hardening treatment on the cold deformed deformation form-fitting region of the component. Further, Damschroder teaches that such a precipitation hardening treatment, when done on a Ni-based alloy, should be done at a temperature of 1000-2080 °F, or about 538-1138 °C, for a time of 10 min to 10 hr ([0051], L 6-12).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the temperature range (538-1138 °C) and time range (10 min – 10 hr) of the precipitation heat treatment taught by modified Revel encompasses or overlaps with the claimed precipitation heat treatment temperature range (550-850 °C) and time range (1-15 hr).
Regarding claim 16, Revel teaches that the component is a rivet ([0006]; Fig. 1, #31).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0369785 (“Revel”; of record) in view of US 6042313 (“Dehlke”; of record) and US 2018/0171455 (“Damschroder”; of record) as applied to claim 1, and further in view of US 2004/0003874 (“Yoshii”; of record).
Regarding claim 3, modified Revel does not explicitly teach that the aging heat treatment takes place in a locally limited manner by an inductive heating and/or directed application of radiation.
Yoshii teaches a hardening method utilizing laser beam radiation ([0001]). Yoshii teaches that hardening technology utilizing the laser beam can provide such advantages as that localized hardening process can be made only to a necessary portion of the material, and in addition, oil, water or like is not required for cooling and only a small strain due to the heat treatment is caused ([0002], L 8-12).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yoshii, and utilize a laser to effect precipitation hardening of the cold deformed deformation form-fitting region of the component. Doing so allows for treatment of only the necessary portion of the subassembly, does not require a quenching medium such as oil or water, and does not result in large strain due to the heat treatment.
The Examiner asserts that the laser hardening technique of modified Revel satisfies the claimed limitation that the aging heat treatment take place in a locally limited manner by directed application of radiation.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0369785 (“Revel”; of record) in view of US 6042313 (“Dehlke”; of record) and US 2018/0171455 (“Damschroder”; of record), as evidenced by “Flight Measured and Calculated Exhaust Jet Conditions for an F100 Engine in an F-15 Airplane”, 1988. NASA Technical Memorandum 100419 (“Hernandez”; of record).
Regarding claim 4, neither of Revel or Damschroder explicitly teach that an aging heat treatment takes place during operation or use of the subassembly. However, it is noted that Revel teaches that the subassembly is to be immersed in a high-temperature stream, such as in the exhaust cone of an aeroengine, or a flap for a variable-section nozzle ([0002]). Jet engine exhaust is known to have an approximate temperature of 1000°F at intermediate power (Hernandez: Jet Temperature). The Examiner notes that Damschroder teaches that the temperature of the precipitation hardening treatment for Ni-based alloys should be from about 1000-2080 °F, ([0051]). Thus, the typical use of the subassembly taught by Revel, e.g. immersed in the high temperature stream of an aeroengine exhaust, would be expected to result in precipitation hardening of the deformation form-fitting region.
Regarding claim 14, Revel teaches that the subassembly has a form-fitting connection, comprising at least two components that are connected together in form- fitting manner (Fig. 2B; [0016]-[0017]), wherein each of the components has a form-fitting region that can come in contact with at least one other form-fitting region of the other component to be connected, in order to produce a form-fitting connection by limiting at least one degree of freedom of movement of the connected components to one another ([0006], L 3 – “held against each other by at least one fastener”).
Revel teaches that the fastener may be formed of Inconel® 725 or 718, for example ([0027], L 19-21). Such alloys are known in the art as Ni-based age (i.e. precipitation) hardenable superalloys. Thus, Revel teaches that the at least one deformation form-fitting region may be formed from a material that can be hardened by formation of precipitations. Further, Revel teaches that the at least one deformation form-fitting region is reshaped for forming a form-fitting connection ([0024], L 6-12).
Revel does not explicitly teach that the deformation form-fitting region is provided in an unhardened state, or is brought to an unhardened state by solution annealing and subsequent quenching, nor that it is thereby arranged relative to the other components to be connected while in the unhardened state.
Dehlke teaches a rivet (i.e. fastener) product (1: 4-5). Dehlke teaches that the rivet has a flow region which is meant to be easily deformed (4: 20-22). Further, Dehlke teaches that this region may advantageously be softened through a partial heat treatment (4: 25-27).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Dehlke, and heat treat the regions of the component to be deformed, i.e. the deformation form-fitting region, in order to soften them prior to deformation. Such an arrangement has been shown to be advantageous in the art, as only a relatively small press force is necessary to cause deformation. Further, the Examiner notes that such an arrangement would satisfy the requirement of the instant claim that the deformation form-fitting region is provided in an unhardened state.
Further, Revel does not explicitly teach that during operation or when using the subassembly, a temperature loading which corresponds to a precipitation heat treatment is generated so that precipitations are formed in the deformation form-fitting region. However, it is noted that Revel teaches that the subassembly is to be immersed in a high-temperature stream, such as in the exhaust cone of an aeroengine, or a flap for a variable-section nozzle ([0002]). Jet engine exhaust is known to have an approximate temperature of 1000°F at intermediate power (Hernandez: Jet Temperature). The Examiner notes that Damschroder teaches that the temperature of the precipitation hardening treatment for Ni-based alloys should be from about 1000-2080 °F, ([0051]). Thus, the typical use of the subassembly taught by Revel, e.g. immersed in the high temperature stream of an aeroengine exhaust, would be expected to result in precipitation hardening of the deformation form-fitting region.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0369785 (“Revel”; of record) in view of US 6042313 (“Dehlke”; of record) and US 2018/0171455 (“Damschroder”; of record) as applied to claim 1, and further in view of US 2009/0092497 (“Boeck”; of record).
Regarding claim 6, Revel does not explicitly teach that the component with the deformation form-fitting region is a locking plate for a blade arrangement in a disk of a turbomachine.
Boeck teaches a securing element for fastening moving blades in slots of a turbine engine rotor (Title; [0001]). Boeck teaches that the securing element is a plate-shaped base member ([0006], L 1-2; Fig. 4, #23), which may undergo elastic and plastic deformation in order to fit engagingly in between annular grooves of the rotor base body and blades ([0023], L 1-4), thereby securing the blades to the rotor.
The Examiner notes that the example illustrated by Boeck is similar to that illustrated by Revel; that is, in both cases, a securing element undergoes deformation in order to secure two other components together. Further, the plate-like securing element of Boeck is substantially similar to the locking plate of the instant claim. The Examiner asserts that one of ordinary skill in the art could have applied the improvement techniques as suggested by Revel as modified by Dehlke and Damschroder, to the securing element of Boeck, and the results would have been predictable to one of ordinary skill in the art. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143 I C).
Regarding claim 7, Revel teaches that the rivet has at least one deformation form-fitting region at the end of the rivet (Figs. 1 & 2A-2B, #320).

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0369785 (“Revel”; of record) in view of US 6042313 (“Dehlke”; of record) and US 2018/0171455 (“Damschroder”; of record) as applied to claim 1, and further in view of US 2015/0037161 (“Kaltenbach”).
Regarding claim 6, Revel does not explicitly teach that the component with the deformation form-fitting region is a locking plate for a blade arrangement in a disk of a turbomachine.
Kaltenbach teaches a method for mounting gas turbine blades in a rotor base with assistance of a blade retaining plate (abstract). Kaltenbach teaches that the blade retaining plate undergoes reshaping i.e. deformation to allow for the blade root to be inserted into the received recess of a rotor body ([0024]; Fig. 4, #40b), as well as to secure the blade root in position within the recess ([0025]; Fig. 5, #40b).
The Examiner notes that the example illustrated by Kaltenbach is similar to that illustrated by Revel; that is, in both cases, a securing element undergoes deformation in order to secure two other components together. Further, the blade retaining plate of Kaltenbach is substantially similar to the locking plate of the instant claim. The Examiner asserts that one of ordinary skill in the art could have applied the improvement techniques as suggested by Revel as modified by Dehlke and Damschroder, to the blade retaining plate of Kaltenbach, and the results would have been predictable to one of ordinary skill in the art. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143 I C).
Regarding claim 7, Kaltenbach teaches that the blade retaining plate has deformation form-fitting regions at the ends of the blade retaining plate (Fig. 4, #40a & 40b).

Response to Arguments
Applicant’s remarks filed 7/13/2022 are acknowledged and have been fully considered. Applicant has traversed the rejection of claim 1 under 35 USC 103 over the combination of Revel, Dehlke, and Damschroder. Specifically, Applicant has argued that one skilled in the art would not see any suggestion, teaching, or motivation within primary reference Revel that suggests that the rivet, after deformation could require additional heat treatment.
The Examiner respectfully finds this argument to be unpersuasive. In response to applicant's arguments against the references individually, in particular Revel, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues further that the present claims include an additional deformation component or crimping sleeve that itself is not the rivet. It appears Applicant is arguing that this feature is not taught, suggested, or motivated by the prior art.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that he argument is not commensurate with the scope of the claimed subject matter. Independent claim 1 requires a method which provides a subassembly of at least two components only. Thus, a minimum of two components are required by the present claim. Revel discloses at least two components as part of a produced subassembly (Fig. 1, #10, #20, #31, #43). With regard to the alleged requirement of an additional deformation component or crimping sleeve that itself is not the rivet, the Examiner notes that the term “deformation component” does not appear in the present claim set at all, and crimping sleeve is only present in the claim set as one of a set of alternative subassembly components, and by no means is absolutely required according to the scope of any claims present in the instant application. See claims 5 and 7, for example.
With respect to the secondary Dehlke reference, Applicant argues that one skilled in the art would not see any suggestion, teaching, or motivation within Dehlke that suggests that the rivet, after deformation could require additional heat treatment. Applicant argues that the deformation region of the rivet taught by Dehlke is not annealed for installation and then heat aged after insertion because there is no physical access to the deformed region once the blind rivet is installed and deformed. Applicant also argues that localized heat treatment would not be possible in the Dehlke system.
The Examiner respectfully finds this argument to be unpersuasive. In response to applicant's arguments against the references individually, in particular Dehlke, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Notably, the prior art reference Damschroder was cited for the teaching of a precipitation hardening treatment. 
Regarding Applicant’s argument that there is no physical access to the deformed region once the blind rivet is installed and deformed, and the related claim that localized heat treatment would not be possible in the Dehlke system, the Examiner disagrees. The Examiner notes that the region of the rivet which is annealed and easily deformable as taught by Dehlke, is the set heat (Fig. 1, #11) region which is accessible after riveting as it is not the “blind” side of the rivet (4: 20-22). Thus, localized heat treatment is believed to be possible in the Dehlke system.
With respect to the tertiary Damschroder reference, Applicant argues that the present claims include a multi-step process where heat aging is but one step. Applicant argues that the proposed combination is simply hindsight reconstruction and cannot be maintained under 103.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to the dependent claims 3, 4, 6, and 14, Applicant makes the same arguments presented with regard to independent claim 1. These arguments are found to be unpersuasive for the reasons previously stated by the Examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735